Citation Nr: 1119701	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual complications of the left leg, to include varicose veins.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from February 1981 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the Veteran presented hearing testimony before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing is of record.

Although the Veteran indicated in the Appeal Hearing Options form received in October 2007 that he also wanted to be afforded with a videoconference hearing before the Board, he subsequently wrote in a June 2008 statement that he did not desire to appear for any personal hearings of any kind, and wanted any requests for a hearing to be cancelled.  In consideration of the foregoing, the Board notes that the Veteran's Board hearing request has been withdrawn.  38 C.F.R. § 20.704(e).  

In a statement dated in October 2009, the Veteran requested that the issue on appeal involving varicose veins to the left leg be more broadly considered as residual complications to the left leg.  He added that the complications were the result of his surgery at the VA hospital and that he suffers from chronic pain which he believes is due to nerve damage.  In consideration of the Veteran's statement, the Board has rephrased the issue listed on the first page of this decision to more accurately reflect the claim being pursued by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.

In regard to the claim involving the Veteran's left leg, the Board notes that the Veteran underwent a medical examination in September 2006 in connection with the claim.  The examining physician confirmed review of the claims file and provided an opinion on the relative probability that the diagnosis of moderate venous varicosity of the left leg had a relationship to the December 2002 heart operation performed at VA.  However, it is observed that the examining physician did not provide adequate rationale for his opinion.  He only noted that it is "less likely as not" that there was such a relationship "according to existing statistics."  Because the doctor did not elaborate on this statement, the rationale provided is unclear.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In addition, as explained above, the Veteran has now clarified that he desires for his claim to be more broadly considered as a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual complications involving the left leg.  For these reasons, the Board finds that the September 2006 medical opinion is not adequate for us to render a final decision.  Thus, a remand to obtain a supplemental medical opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Further, in regard to the Veteran's claim for erectile dysfunction, the Board notes that no medical opinion has been obtained in connection with that claim.  However, the Veteran and his wife reported at the August 2007 RO hearing that the Veteran began to experience erectile dysfunction after the surgery and both are competent to report any symptomatology for which they have observed.  There is, further, no indication that their report is not credible.  Nonetheless, neither is competent to render a competent medical opinion regarding the etiology of the Veteran's erectile dysfunction.  Moreover, the medical evidence of record does not adequately resolve the question of whether the Veteran's erectile dysfunction is a result of the December 2002 heart surgery performed at VA and, if so, whether it was proximately caused by VA negligence or an event not reasonably foreseeable.  For these reasons, a remand to obtain a medical opinion with respect to this claim is also necessary.  See Colvin, supra.   

Furthermore, the Board recognizes that the Veteran's attorney intimates that informed consent may not have been obtained for the VA treatment.  See April 2011 Appellant's Brief, pp. 3-4.  It appears, upon review, that a copy of the Veteran's signed consent is not included in the record.  Under 38 C.F.R. § 17.32(d)(1), the informed consent process must be appropriately documented in the health record and signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; or require injections of any substance into a joint space or body cavity.  In light of the foregoing, the Board finds that a remand of this claim is also warranted in order to determine whether a signed consent form related to the Veteran's December 2002 surgery exists and, if so, to associate the document with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VA Medical Center in Indianapolis, Indiana, and request that a search be conducted for any written signed consent form(s) or other indication of informed consent related to the Veteran's December 2002 surgery.  Once found, any such evidence of informed consent should be associated with the claims folder.  If no consent record can be located, this information should be documented in the claims file.

2.  Subsequent to the completion of #1 above, obtain a supplemental medical opinion from an appropriate medical professional or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination for his claimed residual complications involving the left leg, to include varicose veins.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the reviewer/examiner in rendering the opinion.  If another examination is conducted, all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  Based on review of the record and (prior) examination of the Veteran, the reviewer/examiner should identify any disabilities involving the left leg suffered by the Veteran during or after his December 2002 surgery.  

b.  The reviewer/examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that the proximate cause of any disability involving the left leg, to include varicose veins, was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) in connection with the December 2002 surgery; or whether a causal relationship between the Veteran's disability and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) is unlikely (i.e., to less than a 50/50 degree of probability)?  In so opining, the reviewer/examiner should consider the Veteran's condition before and after the VA care or treatment.  

c.  If a causal relationship between any disability involving the left leg, to include varicose veins, and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) in connection with the December 2002 surgery is determined to be unlikely, then the reviewer/examiner should provide an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's disability was due to an event arising from VA care which was not reasonably foreseeable.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

e.  Note: Under VA regulations, the question of whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

f.  The reviewer/examiner must provide a rationale for any opinion expressed, with discussion of the facts and the medical principles involved, where appropriate.  If the reviewer/examiner cannot answer any of these questions without resorting to medically unsupported speculation, the reviewer/examiner should provide a complete, detailed explanation for his/her inability to do so.

3.  Also subsequent to the completion of #1 above, obtain a medical opinion from an appropriate medical professional or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination for his claimed erectile dysfunction.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the reviewer/examiner in rendering the opinion.  If another examination is conducted, all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  Based on review of the record and (prior) examination of the Veteran, the reviewer/examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that the proximate cause of erectile dysfunction was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) in connection with the December 2002 surgery; or whether a causal relationship between the Veteran's disability and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) is unlikely (i.e., to less than a 50/50 degree of probability)?  In so opining, the reviewer/examiner should consider the Veteran's condition before and after the VA care or treatment.  

b.  If a causal relationship between erectile dysfunction and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) in connection with the December 2002 surgery is unlikely, then the reviewer/examiner should provide an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's disability was due to an event arising from VA care which was not not reasonably foreseeable.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

d.  Note: Under VA regulations, the question of whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

e.  The reviewer/examiner must provide a rationale for any opinion expressed, with discussion of the facts and the medical principles involved.  If the reviewer/examiner cannot answer any of these questions without resorting to medically unsupported speculation, the reviewer/examiner should provide a complete, detailed explanation for his/her inability to do so.

4.  Thereafter, readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being remanded for further evidentiary development.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

